DETAILED ACTION
1.	This office action is a response to amendments submitted on 10/26/2020. 
See response to applicants’ arguments at the end of the action.
Information Disclosure Statement
2. 	The information disclosure statement(s) (IDS) submitted on 01/15/2020 and 01/12/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

3. 	Claims 1-10 are presented for examination.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites a method wherein starting a timer, and then regenerative braking is performed. The claim further recites that if the timer in the motor controller exceeds a predetermined timer value, setting a flag in memory in the motor controller to indicate that the motor has stopped rotating.
However, although the applicant has amended the claim to recite that the recaptured energy is also use to power the timer,  the claims still do not attach the method steps in a clear manner, such for example, the claim provides no relation between the starting of the timer with the regeneration process and finally does not provide the connection gap between how the regeneration process is attach to 
	Thus, the claims are missing essential information steps and linking gaps to attach the subject matter initially claimed with the results of the claim. 
	Corrections are required.
Claim Rejections – 35 USC § 103
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over KATAKAMA et al. (US 20150097510 A1) in view of Yamashita (US 2011/0066331 A1) OR as alternative rejected under 35 U.S.C. 103 as being unpatentable over KATAKAMA et al. in view of Yamashita (US 2011/0066331 A1) and further in view of SHIMIZU et al. (US 20110279975 A1).
In regards to claim 1, KATAKAMA discloses method for controlling an electric motor (20) having a rotor, the method being carried out after a shutdown of the motor has been initiated (see abstract), 
the method comprising: 
starting a timer (i.e. clock signal Sc along with Start signal Ss, par. 39) in a motor controller (4); 

using the recaptured electrical energy from the regenerative braking to power the motor controller (i.e. implicit as during regeneration converting its kinetic energy into a form that can be either used immediately or stored until needed); 
if the timer in the motor controller exceeds a predetermined timer value, setting a flag in memory in the motor controller to indicate that the motor has stopped rotating (i.e. after a predetermined time elapses (timer) from detection of stop of the motor (when motor is stopped), when the stop command information is output from the stop control circuit, generating a control signal (i.e. flag) based on the stop command information and the speed command information output from the speed control circuit. Pars. 19-20).
KATAKAMA does not explicitly (emphasis added) discloses using the recaptured electrical energy from the regenerative braking to power the timer.
However, it is well known and it does not add on any novel or patentable feature to besides powering the motor to also use the stored energy from regenerative braking or kinetic energy to further power the control peripherals such the control/circuit elements or hardware. This can as simple as string back up energy to the battery or capacitor for the overall circuit function.
As evidence, Yamashita further discloses the second electric power source may be an auxiliary electric power source that stores electric power the first electric power source outputs, and that supplies source power to the electric motor by using the electric power stored. The subsidiary electric power source 50 supplies source power also to the electronic control unit 60. When the source power supply from the main electric power source 100 to the electronic control unit 60 cannot be performed well, the subsidiary electric power source 50 supplies source power to the electronic control unit 60, in place of the main electric power source 100, the assist control portion 61 reads the value of a clock timer, and 
Thus, given the teaching of Yamashita, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit/system of KATAKAMA to employ the recaptured energy from regeneration to power and run not only the motor but the system peripherals elements, consequently improving the system reliability and protection.
In the alternative, although KATAKAMA discloses to generate a flag (i.e. signal) indicating that the motor is stopped upon after a predetermined time elapses, if believed that KATAKAMA does not explicitly (emphasis added) disclose the flag upon a motor stoppage, 
SHIMIZU further discloses a motor control system performing regeneration (pars. 81, 86) wherein if the timer in the motor controller exceeds a predetermined timer value, setting a flag in memory in the motor controller to indicate that the motor has stopped rotating (i.e. when the value of the counter reaches a predetermined threshold value, the comparison unit may assert an abnormality detection signal which indicates (i.e. flags) an abnormal stoppage of a motor Such an arrangement allows the timing detection circuit to also function as an abnormality detection circuit, thereby providing a reduced circuit area, par. 28).
Thus, given the teaching of SHIMIZU, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit/system of KATAKAMA in view of Yamashita to issue a warning flag on the basis of time for the user or controller itself to ensure 
In regards to claim 6, KATAKAMA discloses wherein the predetermined timer value corresponds to a minimum time period required for the rotor to come to a complete stop after the motor shutdown has been initiated (i.e. delay time or after stop command. After a predetermined time elapses from detection of stop of the motor, see abstract and pars. 19-20). 
In regards to claims 7-8, although KATAKAMA as modified by SHIMIZU does explicitly discloses  wherein the predetermined timer value is between 0.5 and 5 seconds or wherein the predetermined timer value is between 1 and 2 seconds, it is disclosed when it is confirmed through the test that the motor 20 is completed stopped within 1 second, par. 64.
However, the fact that the a timer value is determined in advance is merely a matter of selecting an optimal range value and does not represent and patentable limitation, since it would have been obvious to one having ordinary skill in the art at the time the invention was made to predetermined the best range for ensure the timer represent the best time for stopping/starting the motor, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges, and/or discovering an optimum value involves only routine skill in the art. In re Aller, 105 USPQ 233. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
In regards to claims 9-10, KATAKAMA discloses wherein the flag is set in non-volatile memory within the motor controller and wherein the flag is set in electrically erasable programmable read-only memory (EEPROM), (i.e. implicitly as the disclosure of microcomputer,  see pars. 39, 41, 49-50).
	Moreover, SHIMIZU discloses that electronic device 1 is configured as a desktop computer, a laptop computer, a workstation, a game device, an audio device, a video device, or the like, for example, and includes a cooling apparatus 2 and a CPU (Central Processing Unit) 4. Thus, implicitly comprising  non-volatile memory and/or an erasable programmable read-only memory.
s 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over KATAKAMA et al. (US 20150097510 A1) in view of Yamashita (US 2011/0066331 A1) and further in view of Namuduri et al. (US 20170163181 A1) OR as alternative rejected under 35 U.S.C. 103 as being unpatentable over KATAKAMA et al. in view of Yamashita (US 2011/0066331 A1)  in view of SHIMIZU et al. (US 20110279975 A1) and further in view of Namuduri et al. (US 20170163181 A1).
In regards to claims 2-5, although KATAKAMA as modified by SHIMIZU discloses performing regeneration, they do not explicitly and it is a well-known and common knowledge in the motor control field and the art to accumulate recovered energy by regenerative braking in a smoot capacitor or DC link capacitor, the don’t explicitly discloses wherein the recaptured electrical energy is stored in a capacitor, wherein the capacitor is a DC link capacitor, wherein the method further comprises comparing the voltage across the capacitor to a maximum voltage threshold value, and wherein if the voltage across the capacitor exceeds the maximum threshold value, then stopping regenerative braking, and initiating freewheel braking.
However, Namuduri further discloses a motor system performing braking and comprising capacitor  used for filtering and storing electric energy (par. 13).  Moreover, MA discloses wherein the method further comprises comparing the voltage across the capacitor to a maximum voltage threshold value, and wherein if the voltage across the capacitor exceeds the maximum threshold value, then stopping regenerative braking, and initiating freewheel braking (see pars. 19, 25-26)
Thus, given the teaching of Namuduri, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit/system of KATAKAMA as modified by SHIMIZU in order to control when to perform regenerative braking and freewheeling on the basis of the DC link or capacitor voltage,  consequently improving the system efficiency by reducing power loses by use of the recaptured energy.

Response to Arguments
8.	Applicant's arguments filed on 10/26/2020 have been fully considered but they are not persuasive. 
	In response to applicant’s argument regarding the 112 rejection, the examiner respectfully disagrees with the applicant comments directed to the new added limitation. Although the applicant has amended the claim to recite that the recaptured energy is also use to power the timer,  the claims still do not attach the method steps in a clear manner, such for example, the claim provides no relation between the starting of the timer with the regeneration process and finally does not provide the connection gap between how the regeneration process is attach to setting a flag indicating that the motor is stopped when the timer exceeds a predetermined value. Thus, the claims does not link the method steps in a clear step fashion, leading the claim to unclear and vague. The claims as presented merely require a system performing regenerative braking and a separate action where a flag or indication of the motor being stopped is determined once the time or a timer is above a value. This there is not step relation and connection link between the regeneration and the timer function. 
Moreover, applicants arguments regarding the new amendments that the prior arts do not disclose using the recaptured electrical energy from the regenerative braking to power the motor controller and the timer, are moot since a new ground of rejection has been issued to further disclose that recaptured electrical energy can be used to power and run all elements included on the controller, such a clock timer, hence making obvious to power with recaptured energy also the timer. 
Finally, the examiner respectfully reminds the applicant that the claims and only the claims form the metes and bounds of the invention. “Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Moreover, limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d, 1393, 1404-05, 162 USPQ 
The Examiner still considers the prior-arts, each clearly having all structures and components as claimed. Thus all the limitations of the claims will be considered met so long as the device of the prior art meets all structural limitations. The prior art apparatus as identified in the rejected claims are also capable of performing all the claimed intended use and/or desired functional language. Therefore, all the limitations as claimed are still met or anticipated by the prior arts as pointed out in the previous office actions and in this final office action. It is well settled that anticipation law requires distinction be made between invention described or taught and invention claimed. It does not require that the reference "teach" what subject patent application teaches, it is only necessary that the claim under attack, as construed by the Court, "read on" something disclosed in the reference, i.e., all limitations of the claim are found in reference, or are "fully met" by it. Kalman v. Kimberly Clark Corp., 218 USPQ 781,789 (CAFC 1983). Moreover, the Claims8-19 and 37 are drawn to an apparatus must distinguish from prior art in terms of structure rather than function. In re Danlv, 120 USPQ 528 (CCPA 1959) and MPEP 2114.
The Examiner has full latitude to interpret each claim in the broadest reasonable sense. The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning.
It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner and the additional related prior arts made of record that are considered pertinent to applicant’s disclosure to further show the general state of the art.
Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L CARRASQUILLO whose telephone number is (571)270-7879. The examiner can normally be reached on M-F, 9:30am to 5:30pm (alternate Friday off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/JORGE L CARRASQUILLO/
Primary Examiner, Art Unit 2837